
	
		II
		Calendar No. 147
		112th CONGRESS
		1st Session
		S. 954
		[Report No. 112–67]
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2011
			Mr. Lugar (for himself,
			 Mr. Durbin, and Mr. Rubio) introduced the following bill; which was
			 read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			August 30 (legislative day, August 2), 2011
			Reported under authority of the order of the Senate of
			 August 2, 2011, by Mr. Kerry, without
			 amendment
		
		A BILL
		To promote the strengthening of the Haitian private
		  sector.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Haitian-American Enterprise Fund
			 Act.
		2.PurposesThe purposes of this Act are—
			(1)to promote the Haitian private sector,
			 including small businesses, the agricultural sector, and joint ventures with
			 United States and Haitian participants; and
			(2)to promote policies and practices conducive
			 to the private sector in Haiti through loans, grants, equity investments,
			 feasibility studies, technical assistance, training, insurance, guarantees, and
			 other measures.
			3.Haitian-American
			 Enterprise Fund
			(a)DesignationAfter
			 consultation with the leadership of each House of Congress, the President may
			 designate a private, nonprofit organization, which has been established for the
			 purposes specified in section 2 and which shall be known as the
			 Haitian-American Enterprise Fund, to receive financial
			 assistance and support made available under this Act.
			(b)Board of
			 directors
				(1)AppointmentThe
			 Haitian-American Enterprise Fund shall be governed by a Board of Directors,
			 which shall be comprised of 6 private citizens of the United States or Haiti,
			 appointed by the President, of which not more than 2 may be citizens of
			 Haiti.
				(2)QualificationsMember
			 of the Board of Directors shall be selected from among people who have had
			 successful business careers in private equity, banking, or finance that is
			 similar to the experience of individuals who previously served on the Board of
			 Directors of a successful Enterprise Fund established by the United States
			 Government on or after January 1, 1990.
				(3)Additional
			 board membersUpon the recommendation of the Board of Directors,
			 the President may appoint up to 2 additional members to the Board (in addition
			 to the Directors appointed pursuant to paragraph (1)), of which not more than 1
			 may be a citizen of Haiti.
				(c)Grants
				(1)In
			 generalAmounts appropriated to the President pursuant to section
			 7 shall be granted to the Haitian-American Enterprise Fund by the United States
			 Agency for International Development to enable the Fund to carry out the
			 purposes specified in section 2 and for the administrative expenses of the
			 Fund.
				(2)Eligible
			 programs and projectsGrants
			 awarded under this section may only be used for programs and projects that
			 support the purposes set forth in section 2.
				(3)Compliance
			 requirement
					(A)In
			 generalGrants may not be awarded to the Haitian-American
			 Enterprise Fund under this section unless the Fund agrees to comply with the
			 requirements under this section.
					(B)Grant
			 agreementThe grant agreement between the United States Agency
			 for International Development (referred to in this section as
			 USAID) and the Haitian-American Enterprise Fund shall state that
			 the Fund shall end its reinvestment cycle not later than December 31, 2021,
			 unless the USAID Administrator determines, after consultation with the
			 appropriate congressional committees, that the Fund should be extended.
					(C)Prevention of
			 money laundering and terrorist financingThe grant agreement
			 between USAID and the Haitian-American Enterprise Fund shall state that the
			 Fund shall comply with procedures specified by the Secretary of State to ensure
			 that grant funds are not provided by the Fund to or through—
						(i)any
			 individual, private or government entity, or educational institution that
			 advocates, plans, sponsors, engages in, or has engaged in, money laundering or
			 terrorist activity; or
						(ii)any private
			 entity or educational institution if a principal officer of its governing board
			 is—
							(I)involved in or
			 advocating money laundering or terrorist activity; or
							(II)a member of a
			 designated foreign terrorist organization.
							(D)Disposition of
			 assetsAll assets of the Haitian-American Enterprise Fund on the
			 date on which the Fund is dissolved shall be returned to the Treasury of the
			 United States for the purpose of deficit reduction.
					(d)Notification
				(1)In
			 generalNot later than 15 days before designating an organization
			 to operate as the Haitian-American Enterprise Fund pursuant to subsection (a),
			 the President shall provide the information described in paragraph (2) to the
			 Chairman and Ranking Member of the appropriate congressional committees.
				(2)InformationThe
			 information described in this paragraph is—
					(A)the identity of
			 the organization to be designated to operate as the Haitian-American Enterprise
			 Fund pursuant to subsection (a);
					(B)the names and
			 qualifications of the individuals who will comprise the Initial Board;
					(C)the procedures
			 referred to in subsection (c)(3)(C) that will apply to the Haitian-American
			 Enterprise Fund for purposes of curtailing money laundering and terrorist
			 financing activities; and
					(D)the size of the
			 financial grant that shall be made available to the Haitian-American Enterprise
			 Fund.
					(e)Reports
				(1)Administrative
			 expensesNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter until the Fund is dissolved, the Fund shall
			 submit a report to the appropriate congressional committees that details the
			 administrative expenses of the Fund.
				(2)GAO
			 reportNot later than 3 years after the date of the enactment of
			 this Act, and every 3 years thereafter until the Fund is dissolved, the
			 Comptroller General of the United States shall submit a report to the
			 appropriate congressional committees that assesses the activities of the Fund
			 in—
					(A)achieving the
			 stated goals of promoting private sector investment and employment in Haiti;
			 and
					(B)identifying those
			 institutional or regulatory constraints that inhibit a more effective
			 application of Fund resources.
					(f)Defined
			 termIn this section, the term appropriate congressional
			 committees means—
				(1)the
			 Committee on Foreign Relations of the
			 Senate;
				(2)the
			 Committee on Appropriations of the
			 Senate;
				(3)the
			 Committee on Foreign Affairs of the House of
			 Representatives; and
				(4)the
			 Committee on Appropriations of the House of
			 Representatives.
				4.Operation
			 provisions
			(a)Applicable
			 provisionsSubsections
			 (d)(5), (g), (h), (i), (k), (l), (m), (n), (o), and (p) of section 201 of the
			 Support for East European Democracy (SEED) Act of 1989 (Public Law 101–179; 22
			 U.S.C. 5421) shall apply with respect to the Haitian-American Enterprise Fund
			 in the same manner as such provisions apply to Enterprise Funds designated
			 pursuant to subsection (d) of such section.
			(b)ReinvestmentReturns
			 on investments of the Haitian-American Enterprise Fund and other payments to
			 the Fund may be reinvested in projects carried out by the Fund without further
			 appropriation by Congress.
			5.Best practices
			 and proceduresTo the maximum
			 extent practicable, the Board of Directors of the Haitian-American Enterprise
			 Fund should adopt the best practices and procedures used by Enterprise Funds,
			 including those for which funding has been made available pursuant to section
			 201 of the Support for East European Democracy (SEED) Act of 1989 (Public Law
			 101–179; 22 U.S.C. 5421).
		6.Experience of
			 other Enterprise FundsIn
			 implementing this Act, the President shall ensure that the Articles of
			 Incorporation of the Haitian-American Enterprise Fund (including provisions
			 specifying the responsibilities of the Board of Directors of the Fund), the
			 terms of United States Government grant agreements with the Fund, and United
			 States Government oversight of the Fund are, to the maximum extent practicable,
			 consistent with the Articles of Incorporation of, the terms of grant agreements
			 with, and the oversight of the Enterprise Funds established pursuant to section
			 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C.
			 5421) and comparable provisions of law.
		7.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated to the President such sums as may be necessary to provide
			 funding for grants to the Haitian-American Enterprise Fund, which shall be used
			 for the purposes specified in section 2.
			(b)Availability of
			 fundsAmounts appropriated
			 pursuant to subsection (a) shall remain available until expended.
			(c)Nonapplicability
			 of other lawsNotwithstanding
			 any other provision of law, amounts appropriated pursuant to subsection (a) may
			 be used to carry out this Act.
			
	
		August 30 (legislative day, August 2), 2011
		Reported without amendment
	
